TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-19-00817-CR


                                Michaiah Sample, Appellant

                                               v.

                                The State of Texas, Appellee



              FROM THE 167TH DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-DC-15-600084, THE HONORABLE P. DAVID WAHLBERG, JUDGE PRESIDING


                ORDER AND MEMORANDUM OPINION


PER CURIAM

              Appellant’s brief was originally due March 6, 2020. After this Court granted

multiple motions requesting an extension of time to file his brief, appellant’s brief was due

August 24, 2020. In granting the most recent extension, this Court advised counsel that no

further extensions would be granted. To date, the brief has not been tendered for filing and is

overdue.

              The appeal is abated and remanded to the trial court. The trial court shall conduct

a hearing to determine whether appellant desires to prosecute this appeal and, if so, whether

counsel has abandoned this appeal. See Tex. R. App. P. 38.8(b)(2), (3). The court shall make

appropriate written findings and recommendations. See id. R. 38.8(b)(2), (3). If necessary, the

court shall appoint substitute counsel who will effectively represent appellant in this appeal.

Following the hearing, which shall be transcribed, the trial court shall order the appropriate
supplemental clerk’s and reporter’s records—including all findings and orders—to be prepared

and forwarded to this Court no later than November 2, 2020. See id. R. 38.8(b)(3).

              It is so ordered October 2, 2020.



Before Chief Justice Rose, Justices Baker and Kelly

Abated and Remanded

Filed: October 2, 2020

Do Not Publish




                                                  2